IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-51016
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LESTER COOK,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                      USDC No. SA-01-CR-209-ALL
                         --------------------
                            October 1, 2002

Before JOLLY, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Lester Cook appeals his jury-trial conviction for aiding and

abetting a carjacking and the use of a firearm during a crime of

violence.   He argues that the district court erred in admitting

evidence of a prior carjacking in which he was involved because he

was not sufficiently linked to the prior offense.   He argues that

the offense was thus not relevant to the issue of identity under



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
Fed. R. Evid. 404(b).        He also argues that the evidence of the

offense had a great prejudicial effect in that it increased the

possibility that the jury would have convicted him based solely on

his participation in the uncharged offense.

     Fed. R. Evid. 404(b) allows the introduction of extrinsic

evidence of other crimes, wrongs, or bad acts if the evidence is

(1)relevant to the issue of the identity of the defendant; and (2)

the evidence concerning the identity of the defendant has probative

value that is not substantially outweighed by its undue prejudice.

United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978)(en

banc).   In   this   case,    the   district   court   admitted   testimony

concerning the prior carjacking for identity purposes.            We review

the district court’s decision to allow such testimony over a Rule

404(b)objection under a heightened abuse-of-discretion standard.

United States v. Fox, 69 F.3d 15, 20 (5th Cir. 1995).

     After considering the record evidence, the parties’ arguments,

and the applicable law, we conclude that the district court did not

commit reversible error in admitting the extrinsic evidence under

Rule 404(b) because (1) the extrinsic evidence was relevant to

Cook’s identity; (2) the       district court’s limiting instruction

minimized the danger of unfair prejudice; and (3) Cook’s defense

counsel “opened the door” to the objectionable testimony.               See

United States v. Archer, 733 F.2d 354, 361 (5th Cir. 1984).

     The judgment is AFFIRMED.


                                      2
3